Title: From George Washington to John Sinclair, 8 November 1793
From: Washington, George
To: Sinclair, John


          
            Sir,
            German Town near Philada 8th Novembr 1793
          
          Mr Lear who will have the honor of presenting this letter to you has lived many years
            in my family & is a person for whom I have a particular esteem.
          Having lately engaged in a Commercial Scheme he goes to Europe for the facility of his
            Plan & being desirous of visiting some of the principal Manufacturies in Scotland I
            take the liberty of giving him this letter of introduction to you, being persuaded he
            would be grateful for any information he should receive from you in any matter relative
            to this business.
          You will find him intelligent and well disposed I am sure (as far as he is acquainted)
            to answer any enquiry of yours respecting things in this Country.
            With great respect I have the honor to be Sir Your Most Obedt H. Ser.
          
            Go: Washington
          
        